Case 2:20-cv-04224-RGK-AGR Document 28 Filed 06/10/20 Page 1of3 Page ID #:545

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04224-RGK-AGR Date June 10, 2020

 

 

Title GOLDEN FISH LLC et al., v. FAA BEVERLY HILLS, INC. et al.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (Not Present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER Remanding Action to State Court

I. INTRODUCTION

On March 25, 2020, Golden Fish, LLC and Kirill Kiryanov (“Plaintiffs”) filed a complaint
against FAA Beverly Hills, Inc. dba Beverly Hills BMW and BMW of North America, LLC
(“Defendants”). Plaintiffs alleged violations of the Magnuson-Moss Warranty Act (15 U.S.C. §§ 2301 er
seq.), California Vehicle Code §5753 for failure to deliver title, fraud, and intentional infliction of
emotional distress. Plaintiff's allegations arise from the sale of a vehicle from Defendant.

On May 8, 2020, BMW of North America removed the action to this Court on federal question
grounds. Upon review of Defendant’s Notice of Removal, the Court hereby remands the action for lack
of subject matter jurisdiction.

Il. DISCUSSION

Pursuant to 28 U.S.C. § 1331, a district court shall have original jurisdiction over any civil action
“arising under the Constitution, laws, or treaties of the United States.” A federal question claim brought
under the Magnuson-Moss Warranty Act also requires that the amount-in-controversy exceeds “$50,000
(exclusive of interests and costs) computed on the basis of all claims to be determined in this suit.” 15
U.S.C. § 2310(d)(3)(B). After a plaintiff files an action in state court, the defendant attempting to
remove the action bears the burden of proving the amount-in-controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014). Whether or not the plaintiff
challenges these allegations, a court may still insist that the jurisdictional requirement has been
established by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566-67 (9th Cir.
1992).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 3
Case 2:20-cv-04224-RGK-AGR Document 28 Filed 06/10/20 Page 2of3 Page ID #:546

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04224-RGK-AGR Date June 10, 2020

 

 

Title GOLDEN FISH LLC et al., v. FAA BEVERLY HILLS, INC. et al.

 

Courts must “strictly construe the removal statute against removal jurisdiction” and remand an
action “if there is any doubt as to the right of removal in the first instance.” Jd. at 566.

Plaintiff seeks restitution for all money paid, incidental and consequential damages, civil
penalties, reasonable attorneys’ fees, prejudgment interest, and any other relief the court finds
appropriate. In the Notice of Removal, Defendant asserts that Plaintiff's Magnuson-Moss claim arises
out of federal law and that the amount-in-controversy exceeds $50,000. In support, Defendant states that
Plaintiff seeks damages of at least $83,995.00 for the rescission of the purchase contract in addition to
reasonable attorneys’ fees and civil penalties.

Defendant, however, fails to plausibly allege that the amount-in-controversy exceeds $50,000,
much less demonstrate the requirement has been met, by a preponderance of the evidence. A review of
the complaint shows it is unclear if Plaintiff seeks rescission of the entire purchase contract or only a
portion of it. However, even if Plaintiff seeks a rescission of the entire contract, the current value of the
vehicle and the beneficial use by the Plaintiff must be accounted for. See Moreno v. GM Co., No. 2:09-
cv-00602 JWS, 2010 U.S. Dist. LEXIS 3672, at *8—9 (D. Ariz. Jan. 15, 2010). Hence, the true amount
in controversy would “equal only the difference between the price of the new car and the worth of the
allegedly defective car, reduced by his beneficial use of the defective car.” Schimmer v. Jaguar Cars,
Inc., 384 F.3d 402, 405-406 (7th Cir. 2004). Yet, Defendant fails to indicate the current value of the car
and the number of miles Plaintiff drove from receiving the title until present. Without this information,
and based on the allegation that Plaintiff purchased the vehicle nearly a year ago, the Court is left with
considerable doubt as to the amount-in-controversy. See Tokmakova v. Volkswagen Group of Am., Inc.,
12-cv-04666 SJO, 2012 U.S. Dist. LEXIS 109164, at *7 (C.D. Cal. Aug. 1, 2012).This stands true, even
taking the other claims into consideration.

When a plaintiff brings a Magnuson-Moss Warranty Act claim pursuant to state law protections,
courts look to the state law to determine the remedies available. Schimmer, 384 F.3d at 405 (7th Ci.
2004). See also Kelly v. Fleetwood Enters., Inc., 377 F.3d 1034, 1039 (9th Cir. 2004). In its Notice of
Removal, Defendant claims that the amount in controversy includes Plaintiffs request for attorneys’
fees and civil penalties available under the Song-Beverly Act. However, Plaintiff does not invoke the
Song-Beverly Act in her complaint. Without a claim under the Song-Beverly Act, Plaintiff's request for
attorneys’ fees are simply a request for “costs and interests” within the definition of the Magnunson-
Moss Warrant Act, which are excluded from the amount-in-controversy calculation. Accord Moreno,
2010 U.S. Dist. LEXIS 3672, at *3 n.9 (D. Ariz. Jan. 15, 2010) (citing Ansari v. Bella Automotive
Group, Inc., 145 F.3d 1270, 1271-72 (11th Cir. 1998) (collecting authorities)). Moreover, even if
remedies under the Song-Beverly Act were considered, civil penalties and attorney fees are too
speculative, in light of the facts provided in the Complaint and Defendant’s Notice of Removal.

Accordingly, the Court finds that Defendant has neither plausibly alleged that the amount in
controversy has been met, nor satisfied its burden of demonstrating by a preponderance of the evidence

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 3
Case 2:20-cv-04224-RGK-AGR Document 28 Filed 06/10/20 Page 3 o0f3 Page ID #:547

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04224-RGK-AGR Date June 10, 2020

 

 

Title GOLDEN FISH LLC et al., v. FAA BEVERLY HILLS, INC. et al.

 

that the amount-in-controversy meets the jurisdictional requirement in the Magnuson-Moss Warranty
Act.

Il. CONCLUSION

In light of the foregoing, the action is hereby REMANDED to state court for all further
proceedings.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 3
